Case 4:18-cr-20086-LJM-SDD ECF No. 142 filed 03/18/20     PageID.1625    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

             Plaintiff,                      Case No. 18-20086


 vs                                          Hon. Laurie J. Michelson

 JOSEPH DESANTO,

           Defendant.
 ___________________________________/

      STIPULATION EXTENDING TIME FOR FILING OBJECTIONS
            TO PRESENTENCE INVESTIGATION REPORT

       IT IS HEREBY STIPULATED by and between the above parties that the time

 for filing objections to the Presentence Investigation Report shall be extended to

 April 20, 2020.



 s/ Mark S. McDonald with consent            s/ Mark J. Kriger
 US Department of Justice                    Attorney for Defendant
 150 M Street NE, Room 1.1405                645 Griswold, Suite 1717
 Washington DC 20002                         Detroit, MI 48226
 202-305-2672                                313-967-0100
 Email: mark.s.mcdonald@usdoj.gov            Email: mkriger@sbcglobal.net


 Dated: March 17, 2020                       Dated: March 17, 2020



                                         1
Case 4:18-cr-20086-LJM-SDD ECF No. 142 filed 03/18/20      PageID.1626   Page 2 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

             Plaintiff,                            Case No. 18-20086
 vs                                                Hon. Laurie J. Michelson

 JOSEPH DESANTO,

           Defendant.
 ___________________________________/

          ORDER EXTENDING TIME FOR FILING OBJECTIONS
             TO PRESENTENCE INVESTIGATION REPORT

       Pursuant to the attached stipulation:

       IT IS HEREBY ORDERED that the time for filing objections to the

 Presentence Investigation Report shall be extended to April 20, 2010.

       SO ORDERED.

 Dated: March 18, 2020


                                 s/Laurie J. Michelson
                                 LAURIE J. MICHELSON
                                 UNITED STATES DISTRICT JUDGE




                                          1
